Exhibit 10-2

 
 
Amendment to August 26, 2008 AMS and CSI Agreement




Whereas, Consolidation Services Inc (“CSI”) and AMS Development LLC (“AMS”)
entered into an agreement dated August 26th , 2008 (“Agreement”) which provided
for the issuance of 200,000 restricted shares of CSI common stock to the
undersigned four parties (“Share Owners”); and


Whereas, the undersigned parties desire to amend the Agreement effective April
26, 2009 as specified herein; and


Whereas, the restricted shares are subject to a lock up agreement, pursuant to
the Agreement, which limits the number of shares which can be sold to 4,000
shares per week, which cannot commence in public markets until July 1, 2009; and


Whereas, CSI has an obligation to guarantee that the sellers of said shares
receive at least $2.00 per share for any shares; and


Whereas, certain revenue milestones from the AMS project have not been met as
anticipated when the Agreement was signed by the parties, and


Whereas, share liquidity of CSI common shares is less than anticipated due to
the previous Whereas and the current economic situation; and


Whereas, CSI is permitted to commence buying the restricted shares in a private
transaction prior to July 1, 2009.


Now Therefore; the undersigned parties agree to amend the Agreement concerning
the sale of restricted shares as follows:


 
1)
CSI agrees to purchase the restricted shares directly from the Share Owners at a
price of $2.00 per share on the following terms.

 
2)
CSI agrees to allocate 25% of CSI’s revenues from the Owsley 1000 acre project
to repurchase the shares on a monthly basis.

 
3)
The undersigned Share Owners agree to sell their restricted shares directly to
CSI for $2.00 per share and they agree not to sell any of said shares through
public markets or to third parties, except as provided for herein.

 
4)
The Weekly Quota of four thousand shares shall be replaced by a monthly number
which shall be calculated by: Dollars received by CSI for any given month from
the Owsley 1000 acre coal mining project times 25% divided by $2.00 which shall
equal the number of restricted shares which shall be sold by the undersigned
Share Owners.

 
5)
All the undersigned parties understand that the monthly repurchase under the
terms of this amendment may result in all 200,000 shares being purchased quicker
or slower than the fifty weeks contemplated in the Agreement.

 

 
 
1

--------------------------------------------------------------------------------

 



 
6)
Any of the undersigned Share Owners may elect to retain shares which are
eligible for sale by the above formula by notifying CSI in writing; however,
said retained shares cannot be sold in public markets until all the shares
offered for sale by the undersigned share owners are repurchased by CSI, except
as provided for in item 7 below

 
7)
In the event the common stock of CSI has closed above $2.25/share for the last
trade in public markets for the fifteen consecutive trading days immediately
prior to that months scheduled repurchase of shares by CSI; the Share Owner(s)
may elect to sale that months quota in public markets at any time, at Share
Owner(s) discretion.

 
8)
The number of shares which shall be repurchased from each of the four
undersigned share Owners shall be determined based upon the percentage ownership
by the individual Share Owner as a part of the 200,000 share total, unless
agreed to in writing by all the undersigned parties.

 
9)
When Share Owners elect to retain shares eligible for repurchase by CSI per
items 4, 6 and 7; shall cease to have any obligation to guarantee the $2.00
price for said shares.



Witnesseth, the signatures of the parties hereto on the day and date set forth
hereinabove.




Consolidation Services Inc.                                      Undersigned
Share Owners
                                                                                       200,000
shares total




/s/ Johnny R. Thomas                                                  /s/ Billy
David Altizer
Johnny R. Thomas, President                                    AMS Development
LLC,
                                                                                        72,500
shares



 
                                                                                        /s/
Billy David Altizer
                                                                                        Billy
David Altizer
                                                                                         45,000
shares



 
                                                                                        /s/
Pat Mitchell
                                                                                        Pat
Mitchell Enterprises, Inc
                                                                                        45,000
shares




                                                                                        /s/
Glenn Sitter
                                                                                        Sitter
Drilling LLC
                                                                                         37,500
shares
 
 

 

 
2

--------------------------------------------------------------------------------

 
